DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 17/211,783 filed on March 24, 2021 and amendment presented on March 08, 2022 which amends claims 8-13, 23, 26-30 and 32, cancelled claims 21, 24  and 33 and presents arguments, is hereby acknowledged. Claims 8-14, 22-23 and 25-32 are pending and subject to examination.

 Response to Arguments
         On pages 11-13 of the response filed March 08, 2022, Applicant’s addresses the 35 U.S.C. 102/103 rejection made on the December 17, 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 102/103, have been fully considered.
       On pages 9-10, Applicants argue that as agreed during the interview, Applicant respectfully submits that Cohen fails to teach or suggest, at least the following “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service; and in response to parsing out a presentation time parameter from the field of the encoded media stream: determining a time range indicated by the presentation time parameter” as recited in amended claim 8.
    Examiner respectfully agreed during interview conducted on 08 February 2022 that prior art reference Cohen fails to teach or suggest “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service”; as recited in amended claim 8.
      However, prior art reference Cohen teaches “and in response to parsing out a presentation time parameter from a field of the encoded media stream: determining a time range indicated by the presentation time parameter” as recited in amended claim 8.
      Cohen describes client device (e.g. terminal device) receiving presentation time parameter includes an indication of an interval (e.g. a field) in the primary digital broadcast encoded media stream in which secondary content is to be played from the first server (Cohen: [paragraph 0025-0026, 0051, 0053]). Cohen describes client device (e.g. terminal device) determining timing slot based on checking (e.g. in response to parsing out) indication of an interval (e.g. the field) includes a start time and an end time in the primary digital broadcast encoded media stream in which secondary ad content is to be played (Cohen: [paragraph 0025-0026, 0051, 0056-0058]).Therefore, prior art reference still teaches “and in response to parsing out a presentation time parameter from a field of the encoded media stream: determining a time range indicated by the presentation time parameter” as recited in amended claim 8.
     However, examiner agrees that Cohen fails to teach or suggest “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service”; as recited in amended claim 8. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below. See the detailed rejection below for a complete explanation.
     Applicants argue claims 23 and 32 based on the arguments presented for Claim 8 at page 12 of the remarks. The same explanation is applicable to claims 23 and 32 as mentioned above with respect to claim 8.

Dependent claims 9-14, 22 and 25-31
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 8-14, 22-23 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 8, 23 and 32 recite limitations “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service;
    and in response to parsing out a presentation time parameter from the field of the encoded media stream; determining a time range indicated by the presentation time parameter”. 
    It is not clear whether “determining not to acquire information from a second server providing an information presentation service” and “obtaining information to be presented in the time range from the second server providing an information presentation service” are both required for infringement, or whether the limitations are alternatives. Clarification is requested.

      Regarding claims 9-14, 22 and 25-31, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.     


Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.        Claims 8-12, 22-23, 25-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0307732 A1);and further in view of Yang et al. (US 2017/0374429 A1).
           Regarding Claim 8, Cohen teaches an information presenting method, applying applied to a terminal device configured to receive an online streaming media playing service, provided by a first server ([paragraph 0016] describes client device (e.g. terminal device) being configured to receive a primary digital broadcast media stream from a first server and to play the media stream on the client device (e.g. terminal device)), comprising: 
       receiving an encoded media stream corresponding to streaming media from the first server ([paragraph 0016, 0048] describes client device (e.g. terminal device) being configured to receive a primary digital broadcast encoded media stream includes encoded video data from a first server); 
      parsing the encoded media stream ([paragraph 0048, 0056-0058]  describes client device (e.g. terminal device) checking (e.g. parsing) the primary digital broadcast encoded media stream includes encoded video data);
      and in response to parsing out a presentation time parameter from the field of the encoded media stream ([paragraph 0025-0026, 0051, 0053] describes client device (e.g. terminal device) receiving presentation time parameter includes an indication of an interval (e.g. a field) in the primary digital broadcast encoded media stream in which secondary content is to be played from the first server [paragraph 0025-0026, 0051, 0056-0058] describes client device (e.g. terminal device) determining timing slot based on checking (e.g. in response to parsing out) indication of an interval (e.g. the field) includes a start time and an end time in the primary digital broadcast encoded media stream in which secondary ad content is to be played);
      determining a time range indicated by the presentation time parameter ([paragraph 0025-0026, 0053, 0057-0058] describes client device (e.g. terminal device) determining timing slot based on indication of an interval includes a start time and an end time in the primary digital broadcast media stream in which secondary ad content is to be played); 
      obtaining information to be presented in the time range from a second server providing an information presentation service ([paragraph 0025-0026, 0057-0058] describes responsively to the indication and to the message, the client device (e.g. terminal device) connecting to a second server such as ad server to receive the secondary ad content information and obtaining secondary ad content information to be presented in the timing slot based on indication of an interval includes a start time and an end time in the primary digital broadcast media stream from second server such as ad server); 
      presenting the obtained information in the time range ([paragraph 0054-0055, 0057-0058] describes displaying the secondary ad content information in the timing slot based on indication of an interval includes a start time and an end time).
      Cohen fails to teach suggest in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service;
       However, Yang teaches in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service ([paragraph 0879, 1127, 2855] describes parsing indication field or flag attached to encoded media packet stream [paragraph 0352, 0355-056, 0348, 0582] describes value for a field or flag  is 1 or true (e.g. valid) and value for a field or flag  is 0 or false (e.g. invalid) and client device (e.g. terminal device)  parsing out value for a field or flag  is 0 or false (e.g. invalid) of encoded media packet stream and client device (e.g. terminal device)  determining not to acquiring presentation information from external server (e.g. second server));
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to acquire information from a second server providing an information presentation service as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Yang system in order to control quality of service with respect to services ([paragraph 0005]).
 
       Regarding Claim 9, the combination of Cohen and Yang teach the method, further comprising: receiving a notification message sent from the first server; obtaining the presentation time parameter from the notification message (Cohen: [paragraph 0053, 0055, 0057-0058] describes receiving notifying message from the first server and obtaining an indication of an interval includes a start time and an end time in the primary digital broadcast media stream in which secondary ad content is to be played).

      Regarding Claim 10, the combination of Cohen Yang teach the method, wherein the field is an indication field attached to the media stream (Yang: [paragraph 0879, 1127, 2855] describes field is an indication field attached to media packet stream) comprises
      parsing the indication field attached to the media stream (Yang: [paragraph 0879, 1127, 2855] describes parsing indication field attached to media packet stream); 
       when parsing out that a value of the indication field is valid, obtaining the presentation time parameter according to the parsed value of the indication field (Yang: [paragraph 1223, 2145-2146] describes when parsing indication field is 1 as valid then indicator field is filled with presentation time parameter includes start time and end time and obtaining presentation time parameter includes start time and end time for the media packet stream); and 
       When parsing out that the value of the indication field is invalid, determining not to acquire information from the second server providing an information presentation service (Yang: [paragraph 0879, 1127, 2855] describes parsing indication field attached to encoded media packet stream[paragraph [Yang: [paragraph 0352, 0355-056, 0348, 0582] ]describes value for the indication field is 1 or true (e.g. valid) and value for a field or flag  0 or false (e.g. invalid) and client device (e.g. terminal device)  parsing out value for the indication field is 0 or false (e.g. invalid) of encoded media packet stream and client device (e.g. terminal device)  determining not to acquiring presentation information from external server (e.g. second server));
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include the field is an indication field attached to the media stream, parsing the indication field attached to the media stream, when parsing out that a value of the indication field is valid, obtaining the presentation time parameter according to the parsed value of the indication field and When parsing out that the value of the indication field is invalid,  determining not to acquire information from a second server providing an information presentation service as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Yang system in order to control quality of service with respect to services ([paragraph 0005]).

       Regarding Claim 11, the combination of Cohen Yang teach the method, wherein the field is an indication field attached to the media stream (Yang: [paragraph 0879, 1127, 2855] describes field is an indication field attached to media packet stream) comprises 
     parsing the flag attached to the media stream (Yang: [paragraph 355, 2145-2146] describes when parsing flag attached to media packet stream);
     when parsing out that the flag is valid, parsing the indication field attached to the media stream; and obtaining the presentation time parameter according to the parsed value of the indication field (Yang: [paragraph 0355, 00879, 1223, 2145-2146] describes when parsing flag is 1 as valid, parsing indication field attached to media packet stream then indicator field is filled with presentation time parameter includes start time and end time and obtaining presentation time parameter includes start time and end time for the media packet stream).
     when parsing out that the value of the flag is invalid, determining not to acquire information from the second server providing an information presentation service (Yang: [paragraph 0879, 1127, 2855] describes parsing flag attached to encoded media packet stream [Yang: [paragraph 0352, 0355-056, 0348, 0582]]describes value for the flag is 1 or true (e.g. valid) and value for the flag is 0 or false (e.g. invalid) and client device (e.g. terminal device)  parsing out value for the flag is 0 or false (e.g. invalid) of encoded media packet stream and client device (e.g. terminal device)  determining not to acquiring presentation information from external server (e.g. second server));
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include the field is an indication field attached to the media stream, parsing a flag attached to the media stream; when parsing out that the flag is valid, parsing an indication field attached to the media stream; obtaining the presentation time parameter according to the parsed value of the indication field and when parsing out that the value of the flag is invalid,  determining not to acquire information from the second server providing an information presentation service as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Yang system in order to support future broadcast services in an environment supporting future hybrid broadcasting using terrestrial broadcast networks and the Internet ([paragraph 0008] in Yang).

      Regarding Claim 12,  the combination of Cohen Yang teach the method, wherein the field is reserved field attached to the media stream (Yang: [0352, 0354] describes reserved field attached to media packet stream), and the method further comprises      
      parsing the reserved field in the media stream (Yang: [paragraph 0352, 0354] describes parsing reserved field attached to media packet stream); 
       when parsing out that a value of the reserved field is valid, obtaining the presentation time parameter according to the parsed value of the indication field (Yang: [paragraph 0352, 0879, 1127] describes when parsing reserved field is 1 as valid then indicator field is filled with presentation time parameter includes start time and end time and obtaining parsed value of indication field);
    when parsing out that the reserved field is invalid,  determining not to acquire information from the second server providing an information presentation service (Yang: [paragraph 0352, 0354] describes parsing reserved field attached to encoded media packet stream [Yang: [paragraph 0352, 0354-056, 0348, 0582]]describes value for the reserved field is 1 or true (e.g. valid) and value for the reserved field is 0 or false (e.g. invalid) and client device (e.g. terminal device)  parsing out value for the reserved field is 0 or false (e.g. invalid) of encoded media packet stream and client device (e.g. terminal device)  determining not to acquiring presentation information from external server (e.g. second server));
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include the field is reserved field attached to the media stream, parsing a reserved field in the media stream; when parsing out that a value of the reserved field is valid, obtaining the presentation time parameter according to the parsed value of the indication field and the field is reserved field attached to the media stream as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Yang system in order to control quality of service with respect to services ([paragraph 0005]).

      Regarding Claim 22, the combination of Cohen and Yang teach the method, , wherein the presentation time parameter comprises a start presentation time point and an end presentation time point, or a presentation time length (Cohen: [paragraph 0039, 0053] describes presentation time parameters includes a start time and an end time of presentation, the start of the interval and the duration of the interval (e.g. time length) for presentation).

      Regarding claim 23, this claim contains limitations found within that of claim 8 and the same rationale to rejection is used except for the claim 23 a terminal device, comprising: a memory; and a processor configured to execute instructions stored in the memory to perform a plurality of operations, the plurality of operations comprising. Cohen teaches a terminal device, comprising: a memory; and a processor configured to execute instructions stored in the memory to perform a plurality of operations, the plurality of operations comprising ([paragraph 0046-0047] describes a client device (e.g. terminal device) comprising a memory and a microprocessor which is programmed in software to carry out the functions).

       Regarding claim 25, this claim contains limitations found within that of claim 22 and the same rationale to rejection is used.
      Regarding claim 26, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

     Regarding claim 27-29, these claims contain limitations found within that of claims 10-12 and the same rationale to rejections are used.

      Regarding claim 32, this claim contains limitations found within that of claim 8 and the same rationale to rejection is used except for the claim 32 a non-transitory computer storage medium storing computer instructions that, when being executed by a processor of a terminal device, causing the processor to perform a plurality of operations, the plurality of operations comprising. Cohen teaches a non-transitory computer storage medium storing computer instructions that, when being executed by a processor of a terminal device, causing the processor to perform a plurality of operations, the plurality of operations ([paragraph 0046-0047] describes a client device (e.g. terminal device) comprising processor may be implemented using custom, semi-custom or programmable hardware logic circuits and the software may be downloaded to processor 72 in electronic form, or it may alternatively be provided on tangible media).     
8.   Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0307732 A1); in view of Shamoon et al. (US 2008/0013724 A1).
        Regarding Claim 13, Cohen fails to teach the method according to claim 8, wherein the flag is a reserved flag in the media stream, and the field is a reserved field in the media stream, and the method further comprises parsing the reserved flag in the media stream; when parsing out that a value of the reserved flag is valid, parsing the reserved field in the media stream, and obtaining the presentation time parameter according to the parsed value of the reserved field; and when parsing out that the value of the reserved flag is invalid, determining not to acquire information from the second server.
      However, Shamoon teaches the method according to claim 8, wherein the flag is a reserved flag in the media stream, and the field is a reserved field in the media stream ([paragraph 0078-0080, 0405, 0602-0604] describes reserved flag in media stream and reserved field in media stream), and the method further comprises
     parsing the reserved flag in the media stream ([paragraph 0078-0080, 0405, 0602-0604] describes parsing reserved flag in media stream);
      when parsing out that a value of the reserved flag is valid, parsing a reserved field in the media stream; obtaining the presentation time parameter according to the parsed value of the reserved field ([paragraph 0078-0080, 0405, 0602-0604, 0632-0634] describes parsing reserved flag value as valid and reserved field is filled with time parameter includes start time and end time for presentation of media stream, obtaining  time parameter includes start time and end time for presentation of media stream based on parsed value of reserved field and sending media stream to the user device),
    and when parsing out that the value of the reserved flag is invalid, determining not to acquire information from the second server ([paragraph 0078-0080, 0405, 0602-0604, 0632-0634] describes parsing reserved flag value as invalid and client device (e.g. terminal device)  determining not to acquiring presentation information from other server (e.g. second server)
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include wherein the flag is a reserved flag in the media stream, and the field is a reserved field in the media stream, parsing a reserved flag in the media stream; when parsing out that a value of the reserved flag is valid, parsing a reserved field in the media stream; obtaining the presentation time parameter according to the parsed value of the reserved field and  when parsing out that the value of the reserved flag is invalid, determining not to acquire information from the second server as taught by Shamoon. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Shamoon system in order to provide protection of information in streamed format ([paragraph 0002] in Shamoon).
 
      Regarding claim 30, this claim contains limitations found within that of claim 13 and the same rationale to rejection is used.

9.    Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0307732 A1); in view of Miller et al. (US 2016/0291921 A1).
          Regarding Claim 14, Cohen teaches the method, wherein obtaining the information to be presented in the determined time range from the second server providing the information presentation service ([paragraph 0025-0026, 0057-0058] describes responsively to the indication and to the message, the client device (e.g. terminal device) connecting to a second server such as ad server to receive the secondary ad content information and obtaining secondary ad content information to be presented in the timing slot based on indication of an interval includes a start time and an end time in the primary digital broadcast media stream from second server such as ad server); 
        comprises: sending an information obtaining request to the second server and receiving the information from the second server ([paragraph 0052-0054] describes sending a request for an information to the second server such as ad server and receive the information from the second server such as ad server).
     Cohen fails to teach wherein the information obtaining request at least comprises a presentation number of the information and a length of the determined time range, wherein the information obtaining request is configured to trigger the second server to determine the information with the presentation number and the length of the time, and send the information to the terminal device; 
      However, Miller teaches wherein the information obtaining request at least comprises a presentation number of the information and a length of the determined time range, wherein the information obtaining request is configured to trigger the second server to determine the information with the presentation number and the length of the time, and send the information to the terminal device ([paragraph 0039] describes social networking system (first server) and media presentation system (second server) [paragraph 0051, 0054] describes user of client device (e.g. terminal device) requesting information for the media presentation [paragraph 0054, 0119-0121, 0123] describes user of client device (e.g. terminal device) requesting information for the media presentation is configured to trigger media presentation system (second server)  to determine the information with  media presentation includes a number of media segments (e.g. presentation number) and length of time [paragraph 0152-0153] describes send the information to the client device (e.g. terminal device));
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include wherein the information obtaining request at least comprises a presentation number of the information and a length of the determined time range, wherein the information obtaining request is configured to trigger the second server to determine the information with the presentation number and the length of the time, and send the information to the terminal device as taught by Miller. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Miller system in order to provide numerous media presentations to a user in an efficient and intuitive manner ([paragraph 0010] in Miller).

     Regarding claim 31, this claim contains limitations found within that of claim 14 and the same rationale to rejection is used. 

Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459